SWEENEY, Chief Judge.
In this action the respondent’s exceptions to the libel are well taken. The libellant has failed to allege two facts necessary, namely, that he was injured while employed by the United States through the War Shipping Administration, and that sixty days have elapsed since he has transmitted an administrative claim to an agent of the United States without receiving a determination of it. Without these allegations he has no right of action under the Suits in Admiralty Act, 46 U.S.C.A. § 741 et seq.
The Court will retain jurisdiction of this libel for ten days, during which time the libellant is given permission to amend his libel if he can so as to bring his action within the statute. If, at the end of ten days, the libel is not so amended, the exceptions will be sustained. If properly amended, the exceptions will be overruled.